Silverman, J. (dissenting in part).
I would reverse the order appealed from insofar as it grants summary judgment to plaintiff on any cause of action.
There are at least two related issues which I think cannot be resolved in plaintiffs favor on this motion for summary judgment.
There is first the question of the meaning of the contract as to what kind and level of performance would entitle plaintiff to the fee. On its face, the contract is not unambiguously merely a kind of finder’s contract entitling plaintiff to his fee if all plaintiff has done is introduce Thomas J. Russell, Jr., and Bio-Dynamics, Inc. ("defendants”) to some people through whom in turn defendants met other people who in turn initiated negotiations with still other people which led to the consummated transaction four years after the original contract with plaintiff. The contract says that plaintiff "shall endeavor * * * to consummate the acquisition” that plaintiff should receive a fee "upon the consummation of a binding agreement as described above” and that the agreement should *422cover the consummation with or through various named companies and "any other corporations and/or individuals which we introduce to you hereinafter”. The contract refers to plaintiff’s fee as a "legal fee.”
The contract was drawn by plaintiff, a lawyer, and was entered into with defendant Thomas J. Russell, Jr. (a non-lawyer) who was plaintiffs client. In the circumstances, ambiguities should be resolved agáinst plaintiff. At a minimum, there should be an opportunity for extrinsic evidence that may cast light upon the meaning of the contract.
Once the interpretation of the contract has been determined, there remains the question whether plaintiffs performance was of the kind and level called for by the contract as the prerequisite to his entitlement to a fee. Even accepting plaintiffs version of the primary evidentiary facts, there remains an issue of fact as to whether what happened here met the contractual standard. This is analogous to such questions as whether conceded primary facts amount to "reasonable care” or "proximate cause” or, in the case of brokerage agreements, "procuring cause.” (cf. Ortiz v Knighton, 14 AD2d 679; Connell v Buitekant, 17 AD2d 944.)
Lane, Lupiano and Ross, JJ., concur with Murphy, P. J.; Silverman, J., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on March 12, 1979, modified, on the law, by dismissing the second cause of action and by dismissing the complaint as against IMS, and as modified, the order is otherwise affirmed, without costs and without disbursements. Judgment of said court entered on March 14, 1979, modified, on the law, by deleting so much of the recital paragraph as states that the order entered March 12, 1979, directed the entry of judgment on the second cause of action, and as modified, affirmed, without costs and without disbursements.